Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections and Response to Arguments
	Applicant’s claim amendments and remarks filed 9/13/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	All rejections of claims 1-3, 5, 6, and 18 are withdrawn in view of Applicant’s cancelation of these claims.
	The rejections of claims 6 and 18 under35 U.S.C. 112(b) are withdrawn in view of Applicants’ amendments to the claims.  Applicant’s argument to this effect is persuasive.
	The rejections of claims 1, 2, 4, 8, 10, and 12-15 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) are withdraw in view of Applicant’s amendments to the claims.  The rejections of claims 1-4 and 7-15 under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments to the claims.  The rejections of claims 1, 2, 4-6, 8, 10, and 12-15 under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments to the claims.  The rejections of claim 16, 17, and 18, each on separate grounds, under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendment to the claims.  Applicant’s arguments to these effects, coupled with the newly recited weight ratio in the last two lines of claim 4, are persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 has been considered by the examiner.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “a low skin penetration rate”.  This term is subjective and may be interpreted differently from one artisan to another, and limitations are not imported from the specification into the claim.  Appropriate clarification is required.  Claims 11 and 12 also recite this unclear term and depend from a rejected base claim.
	Claim 13 recites “the cosmetics…” without antecedent basis.  It is not clear to which cosmetics, etc. applicant refers.  Appropriate clarification is required.
	Claim 14 recites “invasion” without definition in the claim or specification as filed, and this does not appear to be a standard term of art.  The meaning of this word in this context is unclear, and clarification is required.
	Claim 15 recites “the drug or active ingredient” and “the low skin penetration rate” without antecedent for the former and definition or antecedent for the latter.  Appropriate clarification is required.

Conclusion
	The prior art does not reasonably teach the weight ratio newly recited in the last two lines of claim 4, the limitations of which are required by claim 16.  
	Claims 4 and 7-9 and 16 and 17 are in condition for allowance.
	This rejection is non-final since the above rejections under 35 U.S.C. 112(b) could have been made previously.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617